DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed April 26, 2022 in response to Examiner’s Office Action has been reviewed. Claims 1-17 are pending. Claims 16 and 17 are added. 

Allowable Subject Matter
Claims 1-17 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually a first transparent layer formed of a material that is hardened by irradiation of UV light, the first transparent layer including a pattern portion having a pattern formed on an area corresponding to the opaque area wherein the opaque layer is formed on the pattern portion, and wherein part of the first transparent layer and the opaque layer form a second surface of the window glass as set forth in the independent claim 1, and a first transparent layer formed of a material that is hardened by irradiation of UV light, and a second transparent layer formed of an optically isotropic material and formed between the protective glass and the first transparent layer; and an opaque layer formed on a partial area of the first transparent layer wherein the fingerprint sensor such that light emitted from the touch screen panel passes through the second transparent layer of the window glass and is collected through the fingerprint sensor as set forth in the independent claim 11.
Dependent claims 2-10 and 12-17 being further limiting to the independent claims 1, 11 respectively are also allowed. 
	The closet prior art, Prest et al., US Patent Application Publication No 2020/0375045 teaches  providing an enclosure suitable for a portable computing device. In particular, at least portions of the enclosure can be transparent or at least translucent and as such can be formed of materials such as glass in which the enclosure can be formed of glass but does not need to have any transparent portion, or the entire glass enclosure can be opaque or can be fully transparent or partially transparent or translucent. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUY N PARDO/Primary Examiner, Art Unit 2691